958 A.2d 497 (2008)
TRIMONT PLAZA CONDOMINIUM ASSOCIATION
v.
James A. MOLLICA, Jr., Sheila M. Mollica, Individually and as Trustees of The Mollica Living Trust, and Cathy Ann Chromulak,
Petition of Sheila M. Mollica, Individually and as Trustee of the Mollica Living Trust.
No. 237 WAL 2008
Supreme Court of Pennsylvania.
November 6, 2008.

ORDER
PER CURIAM.
AND NOW, this 6th day of November 2008, the Petition for Allowance of Appeal is GRANTED. The Superior Court's decision is VACATED and the matter is REMANDED for reconsideration in light of our decision in M & P Management, L.P. v. Williams, 594 Pa. 489, 937 A.2d 398 (2007), holding that, where a confession of judgment is void, it may be challenged at any time.
Justice TODD did not participate in the consideration or decision of this matter.